Citation Nr: 0300536	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  01-04 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from April 1971 to April 
1973.

This matter comes before the Board from a September 2000 
rating decision of the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which denied service connection for PTSD.  The rating 
decision also denied the veteran's application for a non-
service-connected pension.  The veteran's Notice of 
Disagreement, however, addressed only the denial of 
entitlement to service connection for PTSD.  Therefore, 
the only issue before the Board in this decision is 
service connection for PTSD.


FINDINGS OF FACT

1.  The veteran served in Vietnam from September 1971 to 
April 1972.  He was assigned to an artillery unit.

2.  The veteran did not engage in personal combat with the 
enemy.

3.  The credible competent evidence of record establishes 
one to four enemy standoff attacks on the veteran's 
assigned base during his tour in Vietnam.  Further, the 
credible competent evidence of record shows no medical 
link between the veteran's claimed in-service stressor and 
his current acquired psychiatric disability, diagnosed as 
schizophrenia, residual type.

4.  A diagnosis of PTSD cannot be supported by the 
competent credible evidence of record.



CONCLUSION OF LAW

It has not been shown by competent credible evidence that 
the veteran has PTSD that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(c), 
3.304(f), 4.125 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, (VCAA) Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001) became law.  This law redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  This 
change in the law is potentially applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) 
and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  
Thus, since appellant's claim at issue obviously was not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.

Assuming, arguendo, however, that Section 3 of the 
Veterans Claims Assistance Act of 2000 is applicable in 
the instant appeal, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  In a February 2002 letter, the veteran was 
informed of the VA's duties as delineated in the VCAA.  
The veteran was advised of the evidence necessary to 
substantiate his claim, and the records which VA would 
obtain from official sources.  The letter also asked the 
veteran if he had any information or records which would 
substantiate his claim and was given the address to which 
to send them.  He also was provided a PTSD information 
sheet to accomplish and return to the RO.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As there is no additional evidence to be 
obtained, there is no reason to delay adjudication for 
more specific notice as to which party might obtain what 
information.

Except for a conditional request for another VA 
psychiatric examination, neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  In light of the Board's disposition of this 
appeal, as will be explained below, another psychiatric 
examination is not appropriate.  Otherwise, the Board is 
also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations, and the 
Board may decide the case on the merits.

Factual background

Review of the service medical records reveals no 
complaints, findings, or diagnoses of any psychiatric 
pathology.  Evaluations at entrance and separation 
revealed normal findings.

In January 2000, the veteran was admitted to a private 
psychiatric hospital in Columbia, South Carolina.  His 
initial assessment upon admission was, PTSD, rule out 
schizophrenia.  During his inpatient treatment, a 
psychologist, with concurrence of a chief psychiatrist, 
diagnosed the veteran with schizophrenia, chronic, 
undifferentiated type.  He was prescribed a psychiatric 
medication regimen and discharged in February 2000.  The 
veteran filed his claim for VA compensation in February 
2000.  He claimed an in-service stressor of nightly heavy 
enemy mortar rounds, sometimes around the clock.

During his VA outpatient mental health assessment, the 
veteran provided a history of an initial diagnosis of 
schizophrenia in 1979.  His assessment at this screening 
was chronic paranoid schizophrenia, stable.  The RO denied 
the veteran's claim because his diagnosed acquired 
psychiatric disorder was schizophrenia, for which there is 
no evidence of it having be acquired during the veteran's 
service or proximate thereto.  Further, there was no 
verification of the veteran's claimed stressor.

Official service documents subsequently verified that the 
veteran's base of assignment in Vietnam was the target of 
enemy standoff attacks during the veteran's tour of duty.  
The veteran was referred for a VA psychiatric examination 
in March 2001.  After interviewing and assessing the 
veteran, the examiner concluded that the veteran did not 
have PTSD but continued to exhibit schizophrenia, which 
was relatively well controlled medically.  The examiner 
then rendered a multi-axial diagnosis of: Axis I, 
schizophrenia, residual type; Axis II, Personality 
disorder not addressed; Axis III, none; Axis IV, severity 
of psychological stressors scale 4, severe; and, Axis V, 
GAF = 42.

Analysis

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.303 (2002).  When making a 
determination of service connection, VA must administer 
its regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1112(a)(1) 
(West 1991 and Supp. 2002); 38 C.F.R. § 3.303(d) (2002).

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. . . ."  38 C.F.R. § 3.304(f) (2002).  
Section 4.125(a) of 38 C.F.R. incorporates the DSM-IV as 
the governing criteria for diagnosing PTSD.  Normally, if 
the Board finds a diagnosis of PTSD insufficiently 
supported, the Board must return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. § 
4.125(a); Cohen v. Brown, 10 Vet. App. 128, 143 (1997).

The Board specifically finds that the March 2001 VA 
psychiatric examination meets the requirements of 
38 C.F.R. § 4.125(a).  It provides an etiology of the 
veteran's current acquired mental disorder and a multi-
Axial assessment and diagnosis per the DSM-IV and it is 
fully supported by the findings of the examination report.  
38 C.F.R. § 4.125. 

The veteran's representative asserts that the veteran's 
March 2001 VA psychiatric examination is suspect because 
the examiner did not examine the veteran's claim file, and 
that another examination is necessary in order to fairly 
adjudicate the veteran's claim.  In the alternative, the 
veteran's representative asserts that the evidence is 
sufficiently in equipoise to accord the veteran the 
benefit of the doubt.  The competent credible evidence of 
record refutes these assertions.

The examiner's report contains two specific references to 
the veteran's claim file.  While assessing the veteran's 
physical health, the examiner noted, "[h]is c-file is 
remarkably sparse in comparison to many others with 
similar history and enlistment date;" and, "[h]owever, I 
am inclined to agree with the c-file findings that the 
claim for [PTSD] is weak, based on the veteran's military 
history."  These observations clearly establish that the 
examiner reviewed the veteran's claim file as part of his 
examination of the veteran.  Further, the examination 
report reflects that the examiner probed diligently to 
determine if the veteran exhibited any symptomatology of 
PTSD but to no avail.  There are no claims of nightmares, 
intrusive thoughts, or other symptomatology associated 
with PTSD.  The competent credible evidence of record 
establishes that the veteran's current disability is 
schizophrenia, in which PTSD symptomatology, if any, plays 
no part.

There are no complaints, findings, treatment, or referrals 
for mental health related issues in the veteran's service 
medical records.  Further, the veteran initially exhibited 
symptoms of an acquired psychiatric disorder several years 
after his military service.  The Board finds the 
preponderance of the evidence is against a finding of 
PTSD, as competent medical authority has determined that 
there is no link between the veteran's claimed in-service 
stressor and the veteran's current symptomatology.  
38 C.F.R. § 3.304(f) 2002.  Accordingly, the evidence is 
not in equipoise so as to accord the veteran the benefit 
of any doubt.  38 U.S.C.A. § 5107(b) (West 1991 and Supp. 
2002); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

